DETAILED ACTION
Election/Restrictions
Claims 1-20 are directed to the following patentably distinct species: 
1st Specie, Fig. 2A;
2nd Specie Fig. 2B;
3rd Specie Fig. 2C;
4th Specie Fig. 2D;
5th Specie, Fig. 3B;
6th Specie, Fig. 3C;
7th Specie, Fig. 3D;
8th Specie, Fig. 3E;
9th Specie, Fig. 3F;
The species are independent or distinct because: 
Figure 2A is a first method that employ a unique MLM process.
Figure 2B is a second method that employ another unique MLM process.
Figure 2C is a third method that employ another unique MLM process.
Figure 2D is a fourth method that employ another unique MLM process.
Figure 3B is a first method that employ first unique train phase.
Figure 3C is a second method that employ second unique train phase.
Figure 3D is a third method that employ third unique train phase.
Figure 3E is a fourth method that employ fourth unique train phase.
Figure 3F is a fifth method that employ fifth unique train phase.

Applicant must determine which of the pending claims fall into which of the cited specie, and make an election of the cited specie along with affiliated pending claims in the response to this restriction. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim for the species restriction.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the species is located in a different classification and/or sub-classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Furthermore, if the Applicant improperly selected unrelated claims for the elected species, further action maybe required that would result in an unintentional delay for prosecuting the current Application. Please, also cancel all other unrelated claims of the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAKEE FANG/
Primary Examiner, Art Unit 2642